

Authorization Agreement


To : International Bank of Taipei,     Center / Branch


In order to get credit and loan information of the Contractor and other
requirements for operations that are appropriate to registered business items,
the authorized person and the guarantor Pai Suang-Yi (hereinafter referred to as
“Contractor”) agrees that the Bank may, within the specific purposes and
requirements under registered business items or other business needs, provide
the information of the Contractor, such as profile, financial status, current
accounts and remittance logs, credit card records, credit transactions, credit
reference reports, loan related data, and personal credit data in relation to
this Agreement, etc., for the Bank units, the same trade, Joint Credit
Information Center, Small and Medium Business Credit Guarantee Fund, The
Overseas Chinese Credit Guarantee Fund, Agricultural Credit Guarantee Fund,
Financial Information Service Co., Ltd., the Taiwan Clearing House, Taiwan
Securities Central Depository Co., Ltd., National Credit Card Center of R.O.C.,
those persons, organizations, or institutes who are in relation to creditor’s
right/debt liabilities (planning to loan assignment or participation) of the
Bank, entrust the Bank to handle banking business, designated by the Ministry of
Finance, or have agreements signed with the Bank under the necessity of doing
business and may collect, process, transfer, and make use of the aforementioned
data of the borrower and the Contractor and said persons, organizations, or
institutes shall provide the data of the borrower and the Contractor to the Bank
for reference.
 

The Authorized Person: (Seal)

Kid Castle Internet Technology Corporation
1F, 148, Jiang-guo Road, Hsindian City
 

The Guarantor: Pai Suang-Yi / Yang Ming-Tan (Seal)



Supervisor
Signature Checker
   



Date : Mar. 16, 2006
 
 
1

--------------------------------------------------------------------------------

 
 


Authorization Letter


To : International Bank of Taipei


The authorized person Kid Castle Internet Technology Corporation (hereinafter
referred to as the “Authorized Person”) authorizes the Bank to withdraw or
transfer money from the current account of the Authorized Person opened at the
Yung-ho Branch of the Bank with A/C No. 14359-0 for each amount payable related
to respective loans, deferred interests, penalties, charges in relation to
insurance on guarantees, handling fees of transferring credit insurance
guarantee fund, opening/amending letters of credit, collection and other
handling fees owing to relevant loans, the application of opening letters of
credit or foreign exchange business the Authorized Person submits to the Bank
and the Authorized Person shall have no objection. The Authorized Person hereby
agrees to the following terms and conditions:


1.
The bank is authorized to directly withdraw amounts payable that are derived
from the aforementioned transactions between the Bank and the Authorized Person
or the borrower from said bank account of the Authorized Person without bank
passbook or withdrawal slip of the Authorized Person required. The Bank must
mail or send all receipts of the money withdrawals to the Authorized Person for
records.

2.
The Authorized Person shall go to the Bank for passbook entry and balance check
as soon as possible after said money withdrawals and the Authorized Person
acknowledges all money withdrawals made by the Bank without any objection.

3.
The Authorized Person shall go to the Bank for dealing all loan related payment
procedures with the Bank upon the maturity date/due date of each loan. In the
event that the Authorized Person defaults to complete necessary procedures with
the Bank with excuse that the Bank is authorized to directly withdraw all
amounts payable, the Authorized Person shall be liable to legal responsibilities
for all possible results related to the said matters.

4.
In the event the Bank deems it necessary, finds incomplete loan application
processing, or insufficient savings in said bank account of the Authorized
Person, the Authorized Person or the borrower shall immediately go to the Bank
for completing necessary processes upon receiving notification from the Bank.

5.
The Bank has the right to deal with the aforementioned transactions according to
this Authorization Letter before receiving a written notice from the Authorized
Person to abrogate the authorization right and the completion of relevant
authorization annulment processes.



 
2

--------------------------------------------------------------------------------

 
 
The Authorized Person: Kid Castle Internet Technology Corporation / Pai Suang-Yi
(Seal)
Business united No. / ID No. :
The Borrower : Kid Castle Internet Technology Corporation / Pai Suang-Yi (Seal)


Date : Mar. 16, 2006




Asistance Manager Approval
Clerk
Signature Check
     





 
3

--------------------------------------------------------------------------------

 
 


Authorization Letter


To : International Bank of Taipei


1.
The authorized person Kid Castle Internet Technology Corporation (hereinafter
referred to as the “Authorized Person”) hereby instructs with authorization
irrevocability that all or a portion of those goods shipped and arrived owing to
the request made by the Authorized Person to the International Bank of Taipei
(hereinafter referred to as the “Bank”) with the import license and/or other
documents issued by the Bureau of Foreign Trade, the Ministry of Economic
Affairs, R.O.C. or designated organizations by the competent authority in this
connection provided for the application of opening letters of credit; however,
in the event the Authorized Person fails to repay the payments to the Bank
within the terms of loans according to respective letters of credit or all
letters of credit the Authorized Person requests the Bank to open are deemed due
date according to relevant loan agreements, the Bank has the right to apply to
the Ministry of Economic Affairs, R.O.C. for approval to receive those goods at
Customs and auction and freely handle those imported goods.

2.
The Authorized Person sincerely states that the declaration at Customs made by
the Bank is deemed as the act of the Authorized Person with the force of
constraint on the Authorized Person.

 
 

The Authorized Person: Kid Castle Internet Technology Corporation (Seal)

Address : 1F, 148, Jiang-guo Road, Hsindian City
Date : Mar. 16, 2006




Manager/Assistant Manager
Clerk
Signature Check
     





 
4

--------------------------------------------------------------------------------

 
 


Promissory note
1. It is approved that the promissory note of $30,000,000 NT Dollars is paid to
International Bank of Taipei on    .
 
2.  Destination of payment :
 
3. The interest of the loan shall be calculated at % per annum starting from the
issued date of the note. If the borrower defaults to pay the interest and
principal, 10% of the loan interest as penalty for in less than six months the
reimbursement is made from the specified date, 20% of the loan interest as
penalty for more than six months the reimbursement is made from the specified
date.
 
If the borrower defaults to pay the interest more than one year in continuing
exhortation, the interest shall be added to the principal to be collected by the
Bank.
 
4. This promissory note is exempted from providing protest proof and the
Obligation of Notification on Article 89 of the Law of Bills and Notes.
 
Drawer : Kid Castle Internet Technology Corporation
Address : 1F, 148, Jiang-guo Road, Hsindian City
 
Drawer : Pai Suang-Yi
Address : 1-3, Ally 80, Guan-yin Lane, Baisha Village, Huatan Township, Chang
Hwa County
 
Drawer :
Address :
 
Date : March 16, 2006



-----------------------------Please put a seal on the
perforation--------------------------------------


 
5

--------------------------------------------------------------------------------

 
Letter of Authority


To : International Bank of Taipei


The above Drawers concurrently issue the promissory note to the Bank as shown on
the upper page and further authorize the Bank to automatically fill in the due
date and interest rate on the promissory note according to agreed agreement(s)
and relevant application policies to exercise the right of the note.


Drawer : Kid Castle Internet Technology Corporation (seal)


Drawer :Pai Suang-Yi (seal)


Drawer : (seal)


Clerk :
 
Section Chief :
 
Assistant Manager :
 
Manager :
 



 
6

--------------------------------------------------------------------------------

 
 


LETTER OF UNDERTAKING


To : International Bank of Taipei


The Borrower Kid Castle Internet Technology Corporation hereby gives an
undertaking to deposit money (including savings at present and in the future)
into the Current Account : A/C No.       , a specific account preparing for an
offset to loan(s), at the Bank opened in the Borrower’s name for the Bank to put
in pledge as guarantee of the Borrower’s loans. The Borrower further authorizes
the Bank to directly transfer money either from the Borrower’s bank account to
pay off the amount of the loans, including principal, interest, penalty, and
relevant charges incurred from said loans, or to the Borrower’s bank account
without the Borrower’s bankbook, seal, or deposit receipt required. The Borrower
shall not withdraw money from the bank account without the written consent of
the Bank.






Borrower : Kid Castle Internet Technology Corporation
Business Unit No.: 70676630
Address : 1F, 148, Jiang-guo Road, Hsindian City
Date : March 16, 2006




The original authorized seal of specific account preparing for an offset of
loans
 
Checked by :
 
Supervisor :
 





Date of authorization Termination
 
No.
 



 
7

--------------------------------------------------------------------------------

 
 


Notification of Approved Loan




To : Kid Castle Internet Technology Corporation


The Bank is pleased to inform you that your loan application has been approved
and the conditions for the amount of loan approved are set as follows:


Item
Amount
Loan Conditions
Term of Loan
Interest Rate
Middle-term loan (single)
NT$15,000,000
3-year installments paid by cheques, 30% of franchising fee should be obtained
as preparation for loan repayment (the duration of cheque collection may be more
than one year and above).
3 years
Base Lending Rate of the Bank plus 2.29% (current : 6%)
Total
NT$15,000,000
   
Remark
 





International Bank of Taipei, Jingmei Corporate Banking Center
Date : Jan. 28, 2005
 
 
8

--------------------------------------------------------------------------------

 